DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16, 17, and 20-34 are currently pending. Claims 18 and 19 have been cancelled. The drawings have been amended to overcome the drawing objection, claim 16 has been amended to overcome the objection, the preambles of the dependent claims have been amended to overcome the objections, and claim 16 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 08 December 2021. The specification has been amended.
Claim Objections
Claims 16, 29, and 33 are objected to because of the following informalities:
“including computer” in line 3 of claim 16 should read “including a computer”
“pulse” line 2 of claim 29 should read “pulse.”
“pulse” in line 3 of claim 33 should read “pulse.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 28-30 and 32-34 are further rejected due to their dependency to claim 27 or 31.
Claim 27 recites a limitation in lines 11-12 that ends with “and.” It is unclear if this limitation should be included in claim 27 as the end of line 10 ends in a period. Furthermore, it is unclear if there should have been another limitation after “and” in line 12. Clarification is requested.
Claim 31 recites the limitation “The non-transitory computer readable medium” in the first line of the preamble. There is insufficient antecedent basis for this limitation in the claim. “The non-transitory computer readable medium” was not previously mentioned. Furthermore, claim 31 is an independent claim. Examiner suggests the limitation to recite “A non-transitory computer readable medium” to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 20-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 27 follows.
Regarding claim 27, the claim recites a series of steps or acts, including controlling pulse monitoring. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of controlling the pulse monitoring so that the pulse monitoring provides haptic feedback indicative of the detected pulse sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 27 recites providing haptic feedback, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The providing of the haptic feedback does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the provided haptic feedback, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of controlling pulse monitoring so that the pulse monitoring detects a user’s pulse. Detecting a user’s pulse is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the detecting step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine and conventional data gathering engaged by medical professionals prior to Applicant’s application. Furthermore, it is well established that mere physical or tangible nature of additional elements such as the detecting step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 16 and 31.
Regarding claims 16 and 31, the apparatus and non-transitory computer readable medium comprising program instructions stored thereon are generic devices comprising generic components to perform the abstract idea. The recited circuitry in claim 16 are generic circuitries configured to perform pre-solutional data gathering and outputting a haptic response. Furthermore, claim 16 includes the recitation of a processor and a non-transitory memory include a computer program code. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite further defining elements of the time periods, feedback circuitry, the detecting circuitry, the pulse monitoring circuitry and/or the apparatus. For example, claim 28 merely recites further defining the second time period. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 20, 24, 26-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooper et al. ‘501 (US Pub No. 2016/0346501 – previously cited).
Regarding claim 16, Hooper et al. '501 teaches an apparatus (Fig. 4 device 10 and [0060]) comprising:
at least one processor (Fig. 4 circuit board 22 and [0076]); and
at least one non-transitory memory including computer program code, where the at least one non-transitory memory and the computer program code are configured, with the at least one processor ([0074]), to cause the apparatus to at least:
configure controlling circuitry to control pulse monitoring circuitry (Fig. 4 circuit board 22 and [0076]), the control pulse monitoring circuitry comprising detecting circuitry configured to detect a user's pulse ([0017]; heart rate monitor), and a feedback circuitry configured to provide haptic feedback to the user indicative of the detected pulse ([0006]-[0018]; [0006]-[0017] recite that the tactile stimulus is based on heart rate and [0018] recites that the tactile feedback is based on heartbeat. [0018] also teaches that the tactile feedback could be based on heart rate and heartbeat.),
wherein the controlling circuitry is configured to control the pulse monitoring circuitry during a first time period, the detecting circuitry is configured to detect the user's pulse, and during a second time period the feedback circuitry is configured to provide haptic feedback indicative of the detected pulse (It is inherent that in order to present a haptic feedback in response to a user's information, the control circuitry must first detect the user's information (heartbeat). The time at which the control circuity detects the user's pulse is interpreted as a first time period. The time at which the feedback circuitry provides haptic feedback indicative of pulse is interpreted as a second time period.),
wherein the feedback circuitry is arranged to deform a portion of the haptic feedback so that the deformation can be perceived via a user’s sense of touch ([0012]), and
wherein the controlling circuitry is arranged to control the feedback circuitry to control an amplitude of the deformation for allowing user perception at different activity levels of the user ([0007], [0012]) and control a frequency of deformation to correspond to a frequency of the user’s detected pulse ([0006]; “The tempo of this stimulus can be changed to provide a faster rhythm to raise heart rate and a slower rhythm to reduce heart rate and this can be done at any time during work, rest or play.”).
Regarding claim 17, Hooper et al. '501 teaches wherein the second time period runs sequentially to the first time period (Because the providing of the haptic feedback must come after detecting the user's pulse, it is inherent that the second time period proceeds the first time period.).
Regarding claim 20, Hooper et al. '501 teaches wherein at least one of the detecting circuitry and the feedback circuitry comprises a piezoelectric transducer ([0009]-[0010]).
Regarding claim 24, Hooper et al. '501 teaches an elastomeric portion wherein the elastomeric portion is positioned within the apparatus so that when the apparatus is worn by the user the elastomeric portion contacts the user's skin ([0060]; Band 12 is a silicone wrist band. Silicone is a well-known elastomer.).
Regarding claim 26, Hooper et al. '501 teaches wherein the apparatus comprises a flexible substrate ([0012], [0061]; Band 12 in Figs. 1, 4 if flexible, as it conforms to fit around the wrist of the user.).
Regarding claims 27-29, the above cited sections of Hooper et al. '501 teach a method comprising the recited elements.
Regarding claims 31-33, Hooper et al. '501 inherently teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the recited steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Zhao et al. ‘513 (US Pub No. 2016/0366513 – previously cited).
Regarding claim 21, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting circuitry and the feedback circuitry share at least one transducer.
Zhao et al. '513 teaches transducers 112 of Fig. 1 that pick up vibrations of a heartbeat of a person ([0030]). The transducers 112 could also provide a vibration signal ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tried having the detecting circuitry and the feedback circuitry of Hooper et al. ‘501 to include sharing at least one transducer as Zhao et al. ‘513 teaches as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the finite number of solutions being the detecting circuitry and feedback circuitry sharing the at least one transducer or having different transducers.
Regarding claim 22, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry comprises a plurality of transducers and at least a portion of the controlling circuitry is positioned between two of the plurality of transducers.
Zhao et al. ‘513 teaches two transducers 112 that measure a heartbeat of a person ([0030]). Fig. 1 shows a processing unit 116, interpreted as a controlling circuitry, which is positioned between the transducers 112. The processing unit 116 is located on a locating structure 114. It is noted that the locating structure 114 may attach to or wrap around a neck of a person ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the two transducers of Zhao et al. ‘513 for the singular transducer of Hooper et al. ‘501 as Zhao et al. ‘513 teaches that it would yield predictable results ([0027]). Simple substitution of one known element (two transducers) for another (one transducer) would obtain predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried positioning the controlling circuitry of Hooper et al. ‘501 to be between two of the plurality of transducers as Zhao et al. ‘513 teaches as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, the finite number of solutions being the controlling circuitry not being between two of the plurality of transducers and the controlling circuitry being between two of the plurality of transducers.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 (US Pub No. 2017/0209053 – previously cited) and Altini et al. ‘268 (US Pub No. 2017/0224268 – previously cited).
Regarding claim 23, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the pulse monitoring circuitry is provided within a metallic housing.
Pantelopoulos et al. ‘053 teaches an interior or skin-side housing of a biometric monitoring device that may consist of metal material to provide structural rigidity ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse monitoring circuitry of Hooper et al. ‘501 to include to be within metallic housing as Pantelopoulos et al. ‘053 teaches that this will provide structural rigidity.
Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 teaches all of the elements of the current invention as mentioned above except for wherein the metallic housing provides a bias electrode for a transducer within the pulse monitoring circuitry.
Altini et al. ‘268 teaches an electrode patch 42 that has four electrodes: two measurement electrodes located on two extremities, one reference electrode located in the middle of the device, and one bias electrode located between the measurement electrode and the reference electrode (Fig. 6 and [0057]) which record and process bio-potential signals to obtain cleaner and more accurate EHG and ECG signals ([0058]). The bias electrode is used to bias signal acquisition electrodes to the body voltage, or for applying a common mode voltage to the body in order to reduce the measurement noise ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic housing of Hooper et al. ‘501 in view of Pantelopoulos et al. ‘053 to include a bias electrode as Altini et al. ‘268 teaches that this will aid in reducing measurement noise.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Boyd ‘968 (US Pub No. 2018/0279968 – previously cited).
Regarding claim 25, Hooper et al. ‘501 teaches wherein the apparatus comprises a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user.
Boyd ‘968 teaches an acoustic sensor may be coupled to a Pinard horn – a cone-shaped fetoscope that amplifies the sound of fetal heartbeats and newborn heartbeats to pick up faint heart sounds ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hooper et al. ‘501 to include a cavity and wherein the cavity has a size and shape arranged to amplify audio pulse signals from a user as Boyd ‘968 teaches that this will aid in picking up faint heart sounds.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. ‘501 in view of Nakada et al. ‘725 (US Pub No. 2017/0056725 – previously cited).
Regarding claim 30, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting the audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of the audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Regarding claim 34, Hooper et al. ‘501 teaches all of the elements of the current invention as mentioned above except for wherein the detecting an audio signal comprises amplifying the audio signal of the user’s pulse.
Nakada et al. ‘725 teaches a rate obtaining unit that further includes an amplification circuit that amplifies a pulse wave signal obtained by measuring the pulse wave ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting of an audio signal of Hooper et al. ‘501 would include amplifying the audio signal of the user’s pulse as Nakada et al. ‘725 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results as it is well-known in the art to amplify a signal when processing said signal.
Response to Arguments
Regarding the drawings submitted in Applicant’s Remarks, Examiner suggests for the Applicant to file the drawings as a separate document.
Applicant argues that claims 29 and 33 do not need periods between sentences and that the objection is not required. Examiner respectfully disagrees, as the end of each of claims 29 and 33 do not have a period. Examiner has noted this in the Claim Objections section above.
Applicant argues that the amendments to the independent claims overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as the haptic feedback merely controls the amplitude and frequency of the deformation of the haptic feedback. It is unclear how this would effect a particular change or be an advancement to the technological field. Examiner requests for the Applicant to elaborate why the claimed invention controls the amplitude and frequency of the deformation of the haptic feedback. Furthermore, it is unclear as to what is done after the haptic feedback has been outputted. Examiner suggests to include in the claims how this would effect a change. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that Hooper et al. ‘501 does not teach that the control means are configured to provide haptic feedback to the user indicative of the detected pulse, wherein the feedback circuitry is arranged to deform a portion of the haptic feedback so that the deformation can be perceived via a user’s sense of touch. Examiner respectfully disagrees, as Hooper et al. ’501 teaches outputting a haptic feedback in response to a user’s pulse. [0006] of Hooper et al. ‘501 discloses that a rhythmic tactile stimulus is outputted when a wearable apparatus detects a user’s heart rate. The rhythmic tactile stimulus of Hooper et al. ‘501 is indicative of the detected pulse. Applicant also argues that Hooper et al. ‘501 does not teach wherein controlling circuitry is arrange to control the feedback circuitry to control an amplitude of the deformation for allowing user perception at different activity levels of the user and control a frequency of the deformation to correspond to a frequency of the user’s detected pulse. Examiner also respectfully disagrees, as [0007] of Hooper et al. ‘501 states “the device is adjustable to change the frequency, tempo, duration and/or intensity of the stimulus delivered to the user and optionally and/or preferably comprises one or more control means for adjusting one or more of the frequency, tempo, duration and/or intensity of the stimulus,” indicating that the settings of the tactile stimulus (including intensity, or amplitude and frequency) may be changed. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 102(a)(1) rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Acres ‘809 (US Pub No. 2005/0070809) teaches when exercise intensity increases, a vibrating pulse would increase.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AURELIE H TU/Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791